722 S.E.2d 479 (2012)
Chelsea Amanda Brooke COBB, by and through D. Rodney KIGHT, Jr., her Guardian ad Litem; and Robert B. Cobb, Father of Plaintiff, Individually
v.
TOWN OF BLOWING ROCK, a Municipal Corporation, and City of Blowing Rock, a Municipal Corporation.
No. 300A11.
Supreme Court of North Carolina.
January 27, 2012.
*480 Brown Moore & Associates, PLLC, Charlotte, by R. Kent Brown, for plaintiff-appellees.
Clawson & Staubes, PLLC, Charlotte, by Andrew J. Santaniello and Summer D. Eudy, for defendant-appellant Town of Blowing Rock.
Poisson, Poisson & Bower, PLLC, Wilmington, by E. Stewart Poisson; and Goldsmith, Goldsmith & Dews, P.A., Marion, by Frank Goldsmith, for North Carolina Advocates for Justice, amicus curiae.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed.
REVERSED.